DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.	The claimed limitation of “the photoresist layer of a preset shape covers a source and a drain, and does not cover the etching stop layer at the position of the channel” and “the photoresist layer flows to the position of the channel, and again covers the etching stop layer at the position of the channel”, as recited in claim 1, is unclear for the following reasons: 
Claim 1 first recites that “the photoresist layer of a preset shape covers a source and a drain, and does not cover the etching stop layer at the position of the channel”.  Then, claim 1 recites that “the photoresist layer flows to the position of the channel, and again covers the etching stop layer at the position of the channel”.
again cover the etching stop layer at the position of the channel since the photoresist layer did not cover the etching stop layer at the position of the channel.
2.	The claimed limitation of “the photoresist layer of a preset shape covers a source and a drain, and …obtaining a source and a drain through etching”, as recited in claim 1, is unclear as to how many source and drain elements are claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Li (2017/0110527) in view of Kao et al. (2016/0172389). 
forming a gate metal layer 21 and a gate insulating layer 3 on a glass substrate 1; 
forming a semiconductor layer 4 on a first surface of the gate insulating layer 3, and 
forming an etching stop layer 5 at a position of a channel of a thin film transistor; 
forming a metal layer 72 on a first surface of the etching stop layer 5, 
depositing a layer of photoresist 92 on a first surface of the metal layer 71, the photoresist covers the metal layer 72 and the position of the channel, and 
performing one mask manufacturing process on the photoresist to form a photoresist layer 92 of a preset shape through exposure development (see e.g. paragraphs [0023] and [0080]), the photoresist layer of a preset shape covers a source 73 and a drain 72, and does not cover the etching stop layer 5 at the position of the channel; and 
obtaining a source 72 and a drain 72 through etching, the photoresist layer 92 of a preset is not peeled off ; 
post-baking the photoresist layer 92 remained on first surfaces of the source and the drain, so that the photoresist layer 92 flows to the position of the channel, 
etching the semiconductor layer 4 to obtain a preset pattern: 
peeling off the photoresist layer (see e.g. paragraphs [0029] and [0094]) on the first surfaces of the source, the drain, and a first surface at the position of the channel; and 


Li does not teach flowing the photoresist layer by post-baking and again covering the etching stop layer at the position of the channel.
Kao et al. teach in paragraph [0047], for example, flowing the photoresist layer by post-baking.
Li teaches in paragraph [0106] forming plurality of photoresist layers 92 that are spaced from each other.
Li and Kao et al. are analogous art because they are directed to a process of forming a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to flow the photoresist layer by post-baking, as taught by Kao et al., and to form plurality of photoresist layers that are spaced from each other such that one of them covers the etching stop layer at the position of the channel, as taught by Li, in Li’s device, in order to simplify the processing steps of making the device by using conventional processing step and in order to better protect the channel, respectively.

Regarding claim 2, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the width of the etching 

Regarding claim 3, Li teaches in figures 2-16 and related text that paits of the source and the drain close to the channel are formed on the first surface of the etching stop layer.

Regarding claims 4-5, Li teaches in figures 2-16 and related text that the semiconductor layer comprises an oxide semiconductor layer comprises an indium gallium zinc oxide semiconductor layer.

Regarding claims 6-7, in the combined device, the step of post-baking the photoresist layer remained on first surfaces of the source and the drain, so that the photoresist layer flows to the position of the channel comprises: post-baking the photoresist layer remained on the first surfaces of the source and the drain at a specific baking temperature.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use baking temperature of 80 to 200 degrees for 50 to 180 seconds in prior art’s device in order to provide adequate flow of the photoresist layer.

Regarding claim 8, in the combined device, in the step of forming a metal layer on a first surface of the etching stop layer, depositing a layer of photoresist on a first surface of the metal layer, and performing one mask manufacturing process on the photoresist to 

Regarding claim 9, in the combined device, in the step of forming a metal layer on a first surface of the etching stop layer, depositing a layer of photoresist on a first surface of the metal layer, and performing one mask manufacturing process on the photoresist to form a photoresist layer of a preset shape through exposure development.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the photoresist layer having a width of 1 micron to 10 micron in prior art’s device in order to reduce the size of the device.

Regarding claim 10, in the combined device, after the step of baking the photoresist layer remained on the first surfaces of the source and the drain at a baking temperature of 80 to 200 degrees for 50 to 180 seconds, the method can further comprise that after the post-baking process is completed, detecting or sampling the baking status.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to detect or sample the baking status after the post-baking process is completed, in prior art’s device in order to assure the quality of the final product.



Regarding claim 12, Li teaches in figures 2-16 and related text a method adapted to manufacture al array substrate, comprising: 
forming a gate metal layer 21 and a gate insulating layer 3 on a glass substrate 1; 
forming an indium gallium zinc oxide semiconductor layer 4 on a first surface of the gate insulating layer, and 
forming an etching stop layer 5 at a position of a channel of a thin film transistor; 
forming a metal layer 71 on a first surface of the etching stop layer 5, 
depositing a layer of photoresist (76 or 92) on a first surface of the metal layer 71, and performing one mask manufacturing process on the photoresist to form a photoresist layer of a preset shape through exposure development (see e.g. paragraphs [0023] and [0080]); and 
obtaining, through etching, parts of a source 71 and a drain 72 formed on the first surface of the etching stop layer 5; 

etching the IGZO semiconductor layer 4 to obtain a preset pattern; 
peeling off the photoresist layer (see e.g. paragraphs [0029] and [0094]) on the first surfaces of the source, the drain, and a first surface at the position of the channel; and 
forming a passivation layer 70 and an ITO layer 8 on the first surfaces of the source, the drain and the position of the channel.

Li does not teach flowing the photoresist layer by post-baking at a baking temperature of 80 to 200 degrees for 50 to 180 seconds
Kao et al. teach in paragraph [0047], for example, flowing the photoresist layer by post-baking.
Li and Kao et al.  are analogous art because they are directed to a process of forming a  semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to flow the photoresist layer by post-baking at a baking temperature of 80 to 200 degrees for 50 to 180 seconds, as taught by Kao et al., in Li’s device, in order to simplify the processing steps of making the device by using conventional processing step and in order to provide adequate flow of the photoresist layer, respectively.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection which is based on applying new elements from the Li reference to correspond to the claimed elements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/9/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800